DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
 	The quick mutual coupling means of which can be actuated selectively during the installation of the following their juxtaposition of the first and second alignment station in claim 12.
The brackets and pins of the coupling means of claim 12.
 	The at least one pair of first belts that are arranged to form a V, with a first preset center distance of claim 13.
The at least one pair of second belts that are arranged to form a V, with a second preset center distance, shorter than the first center distance of claim 13. 
 	The at least one pair of intermediate belts that arranged to form a V, with a preset intermediate center distance, shorter than the first center distance and greater than the second center distance of claim 14.
	The first movement apparatus for at least one respective conveyor belt of claim 17.
The second movement apparatus for a unit for the discrete conveyance of the fruit or vegetable products along at least one advancement line of claim 17.

The framework of the respective unit of claim 17.
 	The plurality of nozzles adapted to deliver a compressed air jet of claim 18.
 	The at least one service platform of claim 19.
The uninterruptible power supply of claim 20.
While un-labeled portions of the figures could be suggestive of some of the above features, the lack of reference numerals for these features in the drawings and the use of such reference numerals in the specification to link the illustrated features with the claimed features means that the drawings in their present form do not show the above claimed subject matter.  It is suggested that the drawings and specification be amended to show the above features if they are in fact shown somewhere in the drawings.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "each one of said units” in line 57.  There is insufficient antecedent basis for this limitation in the claim.  It appears the term should read “each one of said first unit or said second unit” so that precise antecedent basis is provided for the term.
 	Claims 13 and 14 recite first, second, and intermediate pairs of belts arranged to form a V “with a preset center distance”.  However, the specification fails to provide and definition of context for the term “center distance” and as such the scope of the claims is impossible to ascertain. The Examiner has made a sincere effort to infer what the term in intended to denote, but the lack of context and the lack of detail in the drawings leaves one guessing as to the meaning of the term.  It is possible that the original Italian language specification of the priority 
Claim 13 recites the limitation "said first center distance" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It appears the term should read “said first preset center distance” so that precise antecedent basis is provided for the term.
Claim 13 recites the limitation "said first station" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It appears the term should read “said first alignment station” so that precise antecedent basis is provided for the term.
Claim 14 recites the limitation "said first belts" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears the term should read “said pair of first belts” so that precise antecedent basis is provided for the term.
Claim 14 recites the limitation "said first center distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears the term should read “said first preset center distance” so that precise antecedent basis is provided for the term.
Claim 14 recites the limitation "said second center distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears the term should read “said second preset center distance” so that precise antecedent basis is provided for the term.
Claim 17 recites the limitation "said unit” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It appears the term should read “said at least one drive unit” so that precise antecedent basis is provided for the term.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102a1 as being anticipated by Maki MFG CO (JP 61-103591).
 	Maki shows a system for processing fruit or vegetable products via a first unit 3/4/5/6/7 and a second unit 8/9/12/16.  The first unit includes in series at least one loading station3/4, at least one pre-sizing station 5 (see the upstream portion of figure 2 where the products would be pre-sized by being entrained on the conveyor belt 504 of if they were small, passing through the belt 504), at least one pre-selection station 5 (see the operators preselecting certain products from the conveyor belts 504 for deposit in channels 505/506 between guides 501), and at least one first alignment station 5 or  7 (see the guides 501 which would align the products in longitudinal rows or the conveyor belt 8a in figure 5 which receives the products from the channels and holds the products in a more narrow longitudinal line).  The second unit includes in series at least one second alignment station 8 or 9 (see the conveyor belt 8 downstream of the conveyor channels in figure 4 or the conveyor 8 downstream of the conveyor belt 8a in figure 5), at least one optical sizing station 12, and at least one distribution .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Maki.
In regard to claim 20, it is recognized that Maki does not appear to discuss any particular power supply.  However, one of ordinary skill in the art and any ordinary mechanic would recognize that providing an uninterruptible power supply would be advantageous in that it insures the continued operation of the system.  In fact, the use of back-up power for this purpose is well known in a wide variety of fields.  As such it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first and second units of Maki with an uninterruptible power supply.  
Claims 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maki in view of Yagi Sangyo KK (JP 2010-47404).
 	Maki shows generally all the structure required by claim 12, including the conveyor 8a of the first alignment station which is coupled to the conveyor 8 of the second alignment station (see figure 5). However, the precise means of connecting the conveyors is not shows.  Yagi shows a means of connecting two conveyors together in figure 5, with a quick mutual 
	In regard to the limitations of claims 15-16, it should be noted that Yagi teaches that wheels 7 and fork receiving openings 15 may be provided on the conveyor frames in order to facilitate movement of the conveyor sections between worksites or within work sites. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first and second units of Maki with conveyors with wheels and frames with fork receiving openings to facilitate movement of the units according to the teachings of Yagi.
  	In regard to claim 17, it should be noted that some form of first and second movement apparatuses for the conveyor belts of the first and second units must inherently be a part of the units in order for the belts to move.  Furthermore, it should be noted that chain and tensioner drive units are well known in the art, and their use in the units of Maki is deemed to have been an obvious design choice absent some disclosure in the applicant’s specification of some unusual advantage or result.  In re Kuhle, 188 USPQ 7 (CCPA 1975).  If the applicant wishes to argue that such chain and tensioner units are not well known in the art, the current application may have enablement issues under 35 U.S.C. 112(a) (pre-AIA  1st paragraph), as the specification .
Allowable Subject Matter
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651